In an action to recover damages for personal injuries arising from an automobile accident, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Posner, J.), entered December 19, 1990, which, upon a jury verdict in favor of the defendant, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff contends that he is entitled to a new trial because the court failed to include a portion of its original charge when it responded to the jury’s request for reinstruction on the "green light ruling”. We find that the omission in the supplemental instructions did not constitute reversible error as the original charge advised the jury of the proper principles (see, e.g., Goldberg v Wirtosko, 182 AD2d 350), and there is no indication that the jury was confused or dissatisfied after the court’s reinstruction (cf., Albergo v Deer Park Meat Farms, 138 AD2d 656).
The plaintiff’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Miller, J. P., O’Brien, Copertino and Joy, JJ., concur.